                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



KCS Contracting, LLC,                                            Case No. 3:21-cv-1219

                        Plaintiff

        v.                                                       MEMORANDUM OPINION
                                                                     AND ORDER

City of Perrysburg, Ohio, et al.,

                        Defendants

                                       I.       INTRODUCTION

        Pending is Plaintiff KCS Contracting, LLC’s motion for a temporary restraining order.

(Doc. No. 1-5). Defendants City of Perrysburg, Ohio (the “City”), Tom Macklin, and Kathryn

Sandretto filed an opposition brief, (Doc. No. 5), and Plaintiff filed a reply brief. (Doc. No. 9).

                                        II.      BACKGROUND

        In April 2021, the City of Perrysburg opened sealed bids for the Interior Alterations #38

Perrysburg Fire Station #M-2292 (the “Project”). This Project “includes interior alteration to

dormitory walls, door, a toilet shower room, and an equipment room [of the Fire Station] … [to]

create ‘hot,’ ‘warm’ and ‘cold’ zones in the fire station, which will assist firefighters/paramedics

when returning from a call in removing their uniforms and equipment safely and reentering the fire

station in stages in an effort to prevent carcinogens from entering the living quarters at the fire

station.” (Doc. No. 5-1 at 2).

        Seven contractors submitted bids on the project. KCS’s bid was the lowest by

approximately $20,000. Although the City alleges KCS’s bid was incomplete and contained
irregularities, City Law Director Kathryn Sandretto proceeded to substantively evaluate KCS’s bid.

(Doc. No. 5-2 at 2).

        In the course of her review, she acquired KCS’s credit report and found that KCS’s credit

score was lower than the next lowest bidder. Additionally, KCS’s credit report revealed multiple tax

liens. Sandretto testified that though “some of the liens were dismissed, released, or otherwise

resolved, [she] considered the existence of multiple liens as relevant to Plaintiff’s financial condition

and whether Plaintiff was a ‘responsible bidder.’” (Id. at 2-3).

        Aside from KCS’s financial situation, Sandretto also found KCS’s conduct and performance

on previous contracts troublesome. Specifically, Sandretto learned that KCS was removed as a sub-

contractor from a 2019-2020 project at the Andover Place Apartments following numerous flaws in

workmanship. Sandretto obtained photos of the errors taken by an investigator for the City of

Toledo as well as an audio recording of a Toledo City Council meeting in which this project was

discussed. (Id. at 13-17; Doc. No. 7, Exhibit A).

        The underlying topic at issue was the possible requirements for licensing carpenters. An

inspector for the City of Toledo voiced his support for requiring licensure and cited KCS’s work on

the Andover Place Apartments as a “case study” of the work that occurs in the absence of licensure

requirements. (Doc. No. 7, Exhibit A). The inspector described the deficiencies in the wood

framing, citing missing fasteners from sheeting in the floor and the walls, bearing studs that were left

out of walls, and walls that were framed incorrectly including walls ending in the middle of a

doorway. (Id. at 1:19-1:36). He stated the substandard framing was “some of the worst I’ve ever

seen.” (Id. at 1:39-1:44). The inspector expressed his concern that this work occurred under the

supervision of a carpenter foreman and attributed these errors to a “lack of training and a lack of

knowledge.” (Id. at 4:06-4:08).




                                                    2
         KCS’s owner, Keith Michalski, was present at the Toledo City Council meeting and spoke in

opposition to requirements for carpenter licensing. (Id. at 5:44-7:28). In doing so, he affirmed that

he was the contractor to which the inspector was referring and admitted to the workmanship errors

described by the inspector. But he asserted, “all of those mistakes would have been found during

the building inspection process because it wasn’t done right.” (Id. at 7:07-7:13). He urged the City

Council to consider not just this project, but the majority of KCS’s projects that had been completed

correctly without the licensure requirements. According to Michalski, “bottom line is here: through

the inspection process, all of these problems that I did, would have been found. It doesn’t matter if

these guys are licensed or not, those would have been found through inspection.” (Id. at 6:18-6:31).

         After reviewing the photographs and audiotape of this Toledo City Council meeting,

Sandretto was concerned with not only with the workmanship flaws themselves, but also Michalski’s

response. Specifically, because “Plaintiffs owner’s testimony suggesting errors in workmanship

should not be a concern because an inspector presumably would find them,” Sandretto “determined

that if the City moved forward with Plaintiff, the City would need to hire a full-time inspector or

general contractor to oversee Plaintiffs work and ensure the work was performed correctly.” (Doc.

No. 5-2 at 5).

         In light of all of the information in her possession, Sandretto concluded that:

         selecting Plaintiff for the Project would result in risk to the City, its Fire Division,
         and its taxpayers, for reasons including that Plaintiff[’]s financial situation was
         potentially unstable, and less secure than Lathrop’s; that Plaintiffs admitted
         workmanship errors in past projects risked similar problems on this Project; that
         Plaintiff may not disclose errors in its own work, and rather leave defects for
         possible discovery by a third party inspector; that Plaintiff had performed poorly on
         at least the Andover Place Apartments construction project; that the testimony about
         the Andover Place Apartments project indicated Plaintiff may have issues with
         supervision and training; and that selecting Plaintiff would cause the City additional
         expense because it would need to hire a full-time inspector or general contractor to
         oversee Plaintiffs work.

(Id. at 5).


                                                    3
       On April 28, 2021, Sandretto presented her findings and recommendation to the Perrysburg

City Council’s Service Committee. (Doc. No. 7, Exhibit E at 33:38-49:38). In doing so, she played

the audio recording of Michalski’s testimony at the Toledo City Council meeting and provided the

Councilmembers with the photos of the deficient workmanship performed at the Andover Place

Apartments. On reviewing the photos, one Councilmember characterized the photos as “pretty

damning because as a layperson I can look at this and say this is not acceptable work. … It concerns

me that this even exists.” (Id. at 44:32-44:50). Ultimately, the Service Committee unanimously

concluded KCS was not a “responsible” bidder because of the tax liens as well as past conduct and

performance.

       The happenings of the Service Committee meeting were relayed to the Perrysburg City

Council at its May 4, 2021 meeting. (Doc. No. 7, Exhibit F at 13:31-15:58). Resolution 37-2021

authorizing an agreement with the second lowest bidder for the Project was then brought before the

City Council for approval. (Id. at 21:25). Before City Council voted on this Resolution, Sandretto

explained the bidding process, relayed the bids received, and described why KCS was not chosen as

the “lowest responsive and responsible bidder,” even though it was the lowest. (Id. at 22:14-28:55).

She again showed the photos of the deficient workmanship at the Andover Place Apartments and

played the audio recording of Michalski’s testimony before the Toledo City Council. After

Sandretto presented this information, the Perrysburg City Council unanimously voted to approve

the Resolution awarding the contract for the Project to the next lowest bidder.

       On May 5, 2021, Sandretto sent a letter to KCS notifying it of the City Council’s decision

and reasoning. (Doc. No. 1-3 at 229-30). Sandretto explained that KCS’s financial situation was

inferior to the next lowest bidder because KCS’s credit score was lower and there were multiple

current tax liens against KCS. Regarding KCS’s conduct and performance on previous contracts,

Sandretto cited KCS’s flawed workmanship on the Andover Place Apartments, Michalski’s


                                                  4
testimony at the Toledo City Council meeting, and lawsuits involving KCS’s removal from other

projects. At the conclusion of the letter, Sandretto notified KCS of the right to protest the City’s

decision.

        KCS, through counsel, timely sent a written protest to the bid. (Id. at 232-34). In doing so,

KCS offered to provide additional financial information to prove it was able to perform the project

and disputed the City’s finding regarding the tax liens, as those liens had been resolved and released.

As for the work at the Andover Place Apartments, KCS asserted it was not defective but

incomplete, and that its removal from the project resulted from lack of payment, not an inspection

by the City of Toledo. As for Michalski’s testimony before the Toledo City Counsel, KCS spoke to

union versus non-union labor but did not address Michalski’s statements regarding the safety net of

inspections. Finally, KCS objected to the City’s finding that it was subject to other lawsuits and

offered to provide the City with additional references.

        On May 18, 2021, Michalski presented his case to the Perrysburg City Council. (Doc. No. 7,

Exhibit G at 1:50-14:13). First, he explained that KCS’s credit report was dated and inaccurate,

admitting that he failed to update it. He affirmed KCS had are no current tax liens and explained

that those liens resulted of KCS’s dispute of the state taxes assessed. Michalski testified about

KCS’s current financial status and offered to provide the City with proof that KCS was in good-

standing with its four top suppliers. As to the Andover Place Apartments, Michalski maintained that

KCS was not removed from the project due to an inspection by the City of Toledo but due to a

dispute with the general contractor of the project. He did not deny that the workmanship in the

photos was an accurate depiction of the project work. But he did dispute who took those photos,

and alleged the deficiencies evidenced in the photos were due to KCS’s removal from the project

before it was able to complete it. Finally, Michalski alleged his comments made at the Toledo City




                                                   5
Council meeting were taken out of context because his drywallers were not responsible for the

structural integrity of the build.

        At the close of his presentation, Michalski cited the previous work KCS had done for the

City and offered to provide additions references to attest to KCS’s ability to successfully complete

the Project. He urged City Council to reconsider its decision, and the City Council took the matter

under advisement. When the matter was brought to the floor at the June 1, 2021 City Council

meeting, one city Councilmember moved to reconsider. (Doc. No. 7, Exhibit H at 6:20-7:48). But

because no one seconded that motion to reconsider, the City Council’s decision to award the

contract to the next lowest bidder was affirmed.

        On June 18, 2021, KCS filed suit in the Wood County Court of Common Pleas, alleging the

City had violated Ohio competitive-bidding law by not selecting KCS as the “lowest responsive and

responsible bidder.” At that time, KCS also moved for a temporary restraining order seeking to

enjoin the City from awarding the contract to the next lowest bidder.

                                         III.      STANDARD

        Rule 65 of the Federal Rules of Civil Procedure provides that a court may issue a temporary

restraining order (“TRO”) if the movant can “clearly show that immediate and irreparable injury,

loss, or damage will result” in the absence of such relief. Fed. R. Civ. P. 65(b)(1)(A). In determining

whether the movant has satisfied his burden, the court will consider the following factors:

        (1) whether the movant has a “strong” likelihood of success on the merits;
        (2) whether the movant would otherwise suffer irreparable injury; (3) whether
        issuance of a preliminary injunction would cause substantial harm to others; and (4)
        whether the public interest would be served by issuance of a preliminary injunction.

Summit Cnty. Democratic Cent. & Exclusive Comm. v. Blackwell, 388 F.3d 547, 550-51 (6th Cir. 2004)

(quoting Leary v. Daeschner, 228 F.3d 729, 736 (6th Cir. 2000)). The same factors are used to

determine whether a preliminary injunction should be granted. Summit Cnty., 388 F.3d at 550.



                                                    6
        The Sixth Circuit has held that “[a]s long as there is some likelihood of success on the

merits, these factors are to be balanced, rather than tallied.” Hall v. Edgewood Partners Ins. Ctr., Inc.,

878 F.3d 524, 527 (6th Cir. 2017). But the Supreme Court has held the second factor is dispositive

as well, stating, “Our frequently reiterated standard requires plaintiffs seeking preliminary relief to

demonstrate that irreparable injury is likely in the absence of an injunction.” Winter v. Natural Res.

Def. Council, Inc., 555 U.S. 7, 22-24 (2008) (emphasis in original).

                                           IV.     DISCUSSION

        In the Complaint, KCS seeks a declaratory judgment and injunctive relief under Ohio law.

Additionally, KCS asserts a federal cause of action under § 1983 asserting violations of the Due

Process Clause.1

A.      Ohio Law Claims

        Ohio competitive-bidding law requires municipalities to award public contracts to the

“lowest responsive and responsible bidder.” O.R.C. § 9.312(A); O.R.C. § 735.05 (Municipal public

contracts are to be awarded to the “lowest and best bidder.”). But the city officials have

“considerable discretion in evaluating bidders and awarding contracts.” State ex rel. Glidepath, LLC v.

Columbus Reg’l Airport Auth., 2012-Ohio-20, 2012 WL 19715, at *3 (Ohio Ct. App. Jan. 5, 2012)

(citing Cedar Bay Constr., Inc. v. City of Fremont, 552 N.E.2d 202, 205 (Ohio 1990)). “[C]ourts cannot

interfere in the exercise of this discretion unless it clearly appears that the city authorities in whom

such discretion has been vested are abusing the discretion so vested in them.” Cedar Bay, 552

N.E.2d at 205 (further citation omitted).




1
 In the Complaint, KCS also alleges a § 1983 claim under the Equal Protection Clause. But in the
motion for a temporary restraining order, KCS makes no attempt to show it is likely to succeed on
that claim. Because KCS failed to satisfy its burden, this claim is not grounds for a temporary
restraining order.

                                                      7
          There is no dispute that KCS was the lowest bidder. Additionally, though the City now

asserts KCS’s “bidding documents contained informalities or irregularities, and that the City had the

ability to immediately reject Plaintiff’s bid on that basis,” (Doc. No. 5 at 5), the City does not argue

in its opposition brief that KCS was not a “responsive” bidder. Instead, the City claims only that

KCS was not a “responsible” bidder and relies on its discretion to make this determination and

award public contracts. (Id. at 11-12).

          To determine whether a bidder is “responsible”, the municipality “shall consider” the

following factors: “the experience of the bidder, the bidder’s financial condition, conduct and

performance on previous contracts, facilities, management skills, and ability to execute the contract

properly.” O.R.C. § 9.312(A). Here, the City determined KCS was not a responsible bidder due to

its financial situation and conduct and performance on previous contracts.

          The City Council determined KCS’s financial condition was inferior to the next lowest

bidder based upon comparison of the credit reports of the two contractors. Not only did KCS have

a lower credit score, but several tax liens. The next lowest bidder had none. In its written protest,

while KCS admitted to four small tax liens between the years 2017 and2020, it alleged these had

been resolved and released. (Doc. No. 1-3 at 232). The credit report confirmed four tax liens had

been “released” for the amounts alleged in KCS’s written protest. (Id. at 157). But the credit report

also revealed eight additional tax liens dating from 2015 through 2018 whose status remained “lien”

as opposed to “released.” (Id. at 157-58). Although Michalski asserted the credit report was dated,

by his own fault, and offered to provide updated financial information, the City did not abuse its

discretion by relying on KCS’s credit report when making its finding regarding KCS’s financial

status.

          The City’s decision regarding KCS’s conduct and performance was based heavily on its

workmanship on the Andover Place Apartments. Although KCS alleges the City’s findings in this


                                                    8
respect were based upon hearsay and misunderstanding, the City Council reviewed photos of the

actual work when assessing KCS’s performance on the job. The City Council also heard the audio

recording of the Toledo City Council meeting where Michalski admitted that KCS was the

contractor on this job and had performed the deficient work. While Michalski represented to the

Perrysburg City Council that the photographs do not accurately portray KCS’s work because KCS

was not permitted to complete the project, he fails to address why the opportunity to complete the

project would affect why “all of those mistakes” were made in the first place. (Doc. No. 7, Exhibit

A at 7:07-7:13).

        Relatedly, Michalski alleged his comments regarding inspectors were taken out of context

and should not be considered in the course of this bid. Michalski attempted to clarify that he

intended to state it was the responsibility of the building and not his drywallers to ensure the

building was structurally sound. If anything, this suggestion that it is ultimately the building

inspector’s responsibility to ensure the work was properly completed merely validates the City’s

concern over the potential need to hire a full-time inspector to oversee KCS’s work.

        Although Michalski urged the City Council to consider KCS’s entire body of work, including

smaller projects performed for the City, the City did not abuse its discretion by considering KCS’s

workmanship on the Andover Place Apartments. As pointed out by one Councilmember, the errors

in that project were obvious to a layperson. Though KCS may have fixed its mistakes had it not

been removed from the project, it is reasonable to conclude those errors should have never

occurred. Additionally, in light of Michalski’s comments, it was not unreasonable for the City to

conclude additional expense may be required to oversee KCS’s work. Therefore, the City did not

abuse its discretion in finding KCS was not a “responsible” bidder because of previous conduct and

performance.




                                                    9
        Because the City did not abuse its broad discretion in finding KCS was not a “responsible”

bidder, KCS is not likely to succeed on its claim for a declaratory judgment and injunctive relief.

B.      Section 1983 Claims

        “To state a claim under 42 U.S.C. § 1983, the plaintiff must show two things: (1) that the

defendant acted under color of state law, and (2) that the defendant deprived the plaintiff of a

federal right, either statutory or constitutional.” United of Omaha Life Ins. Co. v. Solomon, 960 F.2d 31,

33 (6th Cir. 1992). There is no dispute that the City acted under the color of state law in choosing

not to award the contract to KCS, even though KCS was the lowest bidder. Therefore, KCS need

only show the City’s actions deprived them of a federal right.

        KCS alleges the City deprived it of procedural due process when it rejected KCS’s bid. To

state a procedural due process claim, KCS must first show it had a Fourteenth Amendment property

interest in the contract. Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 569 (1972). The Sixth

Circuit has held that this can be done in two ways: “A bidder can either show that it actually was

awarded the contract and then deprived of it, or that, under state law, the [City] had limited

discretion, which it abused, in awarding the contract.” Enertech Elec., Inc. v. Mahoning Cnty. Comm’rs,

85 F.3d 257, 260 (6th Cir. 1996) (citing United of Omaha, 960 F.2d at 34).

        There is no dispute KCS was never awarded the contract here. Instead, KCS asserts it has a

property interest because Ohio law requires municipalities to award public contracts to the “lowest

responsive and responsible” or “lowest and best” bidder. O.R.C. §§ 9.312(A) & 735.05.

        Although the mandatory language of the Code suggests a limitation on discretion, Ohio case

law provides that the City has broad discretion when it comes to determining which bidder is “best”

and whether a bidder is “responsible.” See Cedar Bay, 552 N.E.2d at 205. In the face of a similar law,

the Supreme Court of Ohio found no property interest existed “[g]iven the extensive discretion of

the city in considering bids” and the fact that “the city did not abuse its discretion.” Cleveland Constr.,


                                                     10
Inc. v. Cincinnati, 888 N.E.2d 1068, 1072 (Ohio 2008); see also Rack & Ballauer Excavating Co, Inc. v. City

of Cincinnati, No. , 2013 WL 3322071, at *5 (S.D. Ohio July 1, 2013) (“[T]he Plaintiffs have a

property interest only if the City had no discretion to reject their bid or the City had such limited

discretion that failing to award the contract to Plaintiffs amounts to an abuse of discretion.”).

        As discussed above, there is not a substantial likelihood that the City will be found to have

abused its broad discretion by denying KCS the contract for the Project. In turn, there is not a

substantial likelihood that a property interest exists here.

        Even if a property interest did exist, KCS makes no attempt to show “the process provided

the plaintiff in conjunction with the deprivation, or lack thereof, violated his rights to due process.”

Warren v. City of Athens, Ohio, 411 F.3d 697, 708 (6th Cir. 2005). That is, though KCS alleges in the

Complaint that state law remedies are not adequate to address the alleged deprivation, it does not

address this aspect of its procedural due process claim in its motion for a temporary restraining

order. Therefore, KCS fails to satisfy its burden of showing it is likely to succeed on its procedural

due process claim.

C.      Irreparable Harm

        Because “[t]he intent of competitive bidding is to protect the taxpayer, prevent excessive

costs and corrupt practices, and provide open and honest competition in bidding for public

contracts,” lost-profit damages cannot be awarded to wrongfully rejected bidders. Cementech, Inc. v.

City of Fairlawn, 849 N.E.2d 24, 27 (Ohio 2006). Instead, “a rejected bidder is limited to injunctive

relief.” Id. But if preliminary injunctive relief is sought, denied, and no longer available, a rejected

bidder “may recover reasonable bid-preparation costs as damages” if that bidder “establishes that a

public authority violated state competitive-bidding laws in awarding a public-improvement

contract.” Meccon, Inc. v. Univ. of Akron, 933 N.E.2d 231, 234 (Ohio 2010).




                                                    11
       In its motion for a temporary restraining order, KCS asserts it will experience “harm to its

name and goodwill — in addition to recovering the work, profits, and experience on the project

itself.” (Doc. No. 1-5 at 13). Should KCS succeed on its challenge to the City’s finding, any harm

to its name and goodwill will be eliminated and KCS will recover the reasonable bid-preparation

costs. Although KCS will lose the work, profits, and experience on this Project, I do not find this

harm to be irreparable.

                                        V.      CONCLUSION

       Because KCS has not established a strong likelihood of success or that irreparable injury is

likely, KCS’s motion for a temporary restraining order is denied.

       The parties shall file a joint status report by July 7, 2021. This status report should address

whether KCS wishes to pursue a preliminary injunction and expedited discovery in light of my ruling

on the motion for a temporary restraining order. If KCS does seek to proceed with these pending

motions, the status report should propose a briefing schedule for those motions.



       So Ordered.

                                                       s/ Jeffrey J. Helmick
                                                       United States District Judge




                                                  12
